UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6364
DONOVAN J. MCDONALD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                              (CR-97-13)

                      Submitted: June 10, 2002

                      Decided: April 15, 2003

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Donovan J. McDonald, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. MCDONALD
                              OPINION

PER CURIAM:

   Donovan McDonald seeks to appeal the district court’s order deny-
ing his motion under 18 U.S.C.A. § 3582 (West 2002), which the dis-
trict court construed as McDonald’s first motion under 28 U.S.C.A.
§ 2255 (West Supp. 2001). The district court did not have the benefit
of our recent decision in United States v. Emmanuel, __ F.3d __, 2002
WL 864259 (4th Cir. May 7, 2002), when it recharacterized McDon-
ald’s filing as his first § 2255 motion. Thus, we grant a certificate of
appealability, vacate the district court’s orders, and remand in light of
Emmanuel for the district court to provide McDonald with notice of
its intention to recharacterize his filing and an opportunity for him to
respond by proceeding with the recharacterization to a § 2255
motion* or by electing to have the district court address the merits of
the § 3582 motion as filed. See id. at *4. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                        VACATED AND REMANDED

  *If McDonald chooses this route, we express no opinion on the timeli-
ness of the motion or the claims McDonald may seek to raise through
amendment. See 28 U.S.C.A. § 2255; Hill v. Braxton, 277 F.3d 701 (4th
Cir. 2002); United States v. Pittman, 209 F.3d 314 (4th Cir. 2000).